DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peret et al. (US 9,435,455; hereinafter “Peret”) in view of Bujan (US 3,960,149) and in further view of Tieck et al. (US 9,452,255; hereinafter “Tieck”), Citrenbaum, M.D. et al. (US 2003/0048185; hereinafter “Citrenbaum”) or Winkler (US 4,384,578).
                             
    PNG
    media_image1.png
    653
    561
    media_image1.png
    Greyscale

	In relation to claims 1, 14, and 18, Peret shows in figure 5, a system for controlling flow of a liquid to a patient through use of an intravenous delivery system, the system comprising a flow rate sensor (68) that measures a flow rate of the liquid through the intravenous delivery system and generates a flow rate signal indicative of the flow rate; a controller (75) that receives the flow rate signal and compares the flow rate with a desired flow rate to determine that the flow rate is different from the desired flow rate; and in response to determining that the flow rate is different from the desired flow rate, transmits a control signal; and a flow rate regulator (73) that receives the control signal; and in response to receipt of the control signal, modifies the flow rate to bring the flow rate closer to the desired flow rate.  


	In column 51, starting in line 16, Peret explicitly discloses: 

“[f]IG. 5 shows a diagram of a flow meter 67 and a valve 71 that are integrated together for coupling to a drip chamber 409 and an IV bag 69 in accordance with an embodiment of the present disclosure.  The flow meter 67 includes an optical drip counter 68 that receives fluid from the IV bag 69.  The optical drip counter 68 may be an image sensor, a pair of image sensors, a capacitive drip counter, and/or the like.  The flow meter 67 is coupled to a tube 70 coupled to a roller clamp 71 that is controlled by a motor 72.  The motor 72 is coupled to a lead screw mechanism 73 to control a roller clamp 71 via interaction with interacting members 74. 
 
The motor 72 may be a servo motor and may be used to adjust the flow rate through the tube 70.  That is, the flow meter 67 may also function as a flow meter and regulator.  For example, a processor 75 within the flow meter 67 may adjust the motor 72 such that a desired flow rate is achieved as measured by the optical drip counter 68.  The processor 75 may implement a control algorithm using the optical drip counter 68 as feedback, e.g., a PID control loop with the output supplied to the motor 72 and the feedback received from the optical drip counter 68.”

	Moreover, in relation to the particulars of the control system, Peret explicitly discloses in column 10, starting in line 13:
“the present disclosure relates to a fluid flow meter for monitoring the flow of fluids associated with a patient, a valve for regulating the flow of fluid associated with the patient, and/or a fluid flow meter coupled to a valve (e.g., arranged in a closed-loop, open-loop, or feedback configuration) to monitor, regulate and/or control the use of fluid associated with the patient.”

	Peret does not disclose a fixture comprising a slot configured to be oriented non-parallel and non-perpendicular to tubing of the system that conveys the liquid.  However, this particular enhancement would have been considered conventional in the art at the time of filing as evidenced by the teachings of Bujan.
                                             
    PNG
    media_image2.png
    854
    569
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    607
    1239
    media_image3.png
    Greyscale

	Bujan shows in figure 2, a fixture [roller clamp] comprising a slot (23, 24, 43, 44) configured to be oriented non-parallel and non-perpendicular to tubing of the system (15) that conveys the liquid [see Bujan; figure 2 above] and a pinching member (28) positioned in the slot.  
	Accordingly, for an artisan skilled in the art, modifying the roller clamp disclosed by Peret with a slot configured to be oriented non-parallel and non-perpendicular to tubing of the system, as taught by Bujan, would have been considered obvious in view of the demonstrated conventionality of this particular roller clamp configuration.  Moreover, the artisan would have been motivated to make the modification because designing the slot at an angle in relation to the axis of the tubing provides gradual control of the pinching to the tube by the rotation of the roller, resulting in a gradual/desired change in the fluid flow in the tube.  
In relation to claims 2-5 and 15-16, Peret explicitly discloses in column 10, starting in line 13:
“the present disclosure relates to a fluid flow meter for monitoring the flow of fluids associated with a patient, a valve for regulating the flow of fluid associated with the patient, and/or a fluid flow meter coupled to a valve (e.g., arranged in a closed-loop, open-loop, or feedback configuration) to monitor, regulate and/or control the use of fluid associated with the patient.”

 In relation to claims 6, 17, and 19, Peret discloses in column 38, starting in line 44, a user interface/user input device and a touch screen display to display infusion information.  
In relation to claim 7, Peret shows in figure 5, a drip unit (68) comprising a drip chamber (409). 
In relation to claim 8, Peret does not disclose a key feature indicative of the orifice size of the drip chamber.  However, Tieck discloses a smart connection interface used in infusion systems comprising of a sensor and detectable features such as:  
“a type or identity of a manufacturer of the reservoir or the cap; a size of the reservoir or the cap; a type or concentration of infusion media in the reservoir; a volume amount of infusion media in the reservoir; a date corresponding to a manufacturing date, expiration date, or fill date related to infusion media in the reservoir; a date corresponding to a manufacturing date or expiration date of the reservoir or the cap; a location corresponding to a place where the reservoir or infusion media in the reservoir was made, filled, or otherwise processed; a location corresponding to a place where the cap was made, assembled, or otherwise processed; a location corresponding to a place where the reservoir, infusion media in the reservoir, or the cap is authorized to be used; a lot number or code associated with a batch in which the reservoir, the cap, or infusion media was made, cleaned, filled, or otherwise processed; a serial number; a unique ID; user identification information for authorized users; a type, length, or size of the cannula; or a type, length, or size of the tubing connected between the cap and the cannula” [see Tieck; column 5, line 56].

Accordingly, for an artisan skilled in the art, modifying the system disclosed by Peret with a key indicative of chamber size or size of tubing, as taught by Tieck, would have been considered obvious in view of the demonstrated conventionality of this particular type of sensor.  Moreover, the artisan would have been motivated to make the modification because the sensor/key would have prevented errors in the administration of medication into the body of patients.
In relation to claim 9, Peret does not disclose weight measuring capabilities in the infusion system. However, Citrenbaum discloses a process for monitoring infusion into a patient that includes hanging a fluid bag from a monitoring apparatus.  The weight of the fluid bag is periodically measured, using an electronic weight sensing mechanism and a microprocessor, to detect either a no-fluid-flow condition, a near empty bag condition, or a preselected amount of fluid loss condition.  
Accordingly, for an artisan skilled in the art, modifying the system disclosed by Peret with weight measuring system, as taught by Citrenbaum, would have been considered obvious in view of the demonstrated conventionality of this particular type of monitoring system.  Moreover, the artisan would have been motivated to make the modification because the weight monitoring would have prevented errors in the administration of medication into the body of patients.
In relation to claim 10, Peret explicitly discloses a flow meter measuring the average flow rate, an instantaneous flow rate, a drop volume, a drop growth rate, or other parameter related to fluid flow.
In relation to claim 11, Peret does not disclose a system for determining flow rate based on temperature differential.  However, Winkler discloses a flow sensing apparatus comprising of two thermistors (23, 24) for measuring temperature in to different areas of the infusion system [see Winkler; abstract].  
Accordingly, for an artisan skilled in the art, modifying the system disclosed by Peret with a temperature differential flow sensor, as taught by Winkler, would have been considered obvious in view of the demonstrated conventionality of this particular type of flow sensor.  Moreover, the artisan would have been motivated to make the modification because flow sensing based on temperature differential of fluid would have been considered an alternative means for measure flow at the time the invention was filed.
In relation to claim 12, as explained above, the combination Peret in view of Bujan, discloses a roller clamp having an opposing member, a cam member, and a motor.  Notably, the radius of influence of the roller on the tube varies due to the angular relationship of the slot and the axis of the tube [see Bujan; figure 2].
In relation to claim 13, as explained above, the combination Peret in view of Bujan discloses a drip unit, IV tubing, and an intravenous access unit.    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,646,648. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent disclose all the structural elements of the invention, and moreover, the steps of using the invention.  Specifically, claim 1 if the cited patent discloses a system for controlling flow of a liquid to a patient through use of an intravenous delivery system, the system comprising: a flow rate sensor that: measures a flow rate of the liquid through the intravenous delivery system; and generates a flow rate signal indicative of the flow rate; a controller that: receives the flow rate signal; compares the flow rate with a desired flow rate to determine that the flow rate is different from the desired flow rate; and in response to determining that the flow rate is different from the desired flow rate, transmits a control signal; and a flow rate regulator, comprising: a frame; an opposing member attached to the frame, the opposing member comprising a curved rim configured to abut tubing of the system that conveys the liquid; a cam member, comprising a variable radius curved rim configured to abut the tubing, wherein the variable radius curved rim has a maximum diameter portion and a minimum diameter portion; a motor configured to rotate the cam member with respect to the frame, wherein in response to the motor rotating the cam member to orient the minimum diameter portion proximate the tubing, the cam member and the opposing member cooperate to exert a first amount of pinching on the tubing, wherein in response to the motor rotating the cam member to orient the maximum diameter portion proximate the tubing, the cam member and the opposing member cooperate to exert a second amount of pinching on the tubing, wherein the second amount of pinching is greater than the first amount of pinching; wherein in response to receipt of the control signal, the motor rotates the cam member to modify the flow rate to bring the flow rate closer to the desired flow rate.  Claim 2 of the cited patent discloses the system of claim 1, wherein the flow rate sensor, the controller, and the flow rate regulator all operate iteratively throughout a plurality of time increments such that, in each of the plurality of time increments, the flow rate sensor measures the flow rate and generates the flow rate signal, and the controller receives the flow rate signal and compares the flow rate with the desired flow rate; wherein the controller determines that the flow rate is different from the desired flow rate by determining that the flow rate is greater than the desired flow rate; wherein, in response to receipt of the control signal, the flow rate regulator: modifies the flow rate by moving from an open state that permits the liquid to flow through the intravenous delivery system, to a closed state that substantially prevents the liquid from flowing through the intravenous delivery system; and remains in the closed state for a predetermined number of the time increments.  Claim 3 of the cited patent discloses the system of claim 1, wherein the flow rate sensor, the controller, and the flow rate regulator all operate iteratively throughout a plurality of time increments such that, in each of the plurality of time increments, the flow rate sensor measures the flow rate and generates the flow rate signal, and the controller receives the flow rate signal and compares the flow rate with the desired flow rate; wherein the controller determines that the flow rate is different from the desired flow rate by determining that the flow rate is less than the desired flow rate; wherein, in response to receipt of the control signal, the flow rate regulator: modifies the flow rate by moving from a closed state that substantially prevents the liquid from flowing through the intravenous delivery system, to an open state in that permits the liquid to flow through the intravenous delivery system; and remains in the open state for a predetermined number of the time increments.  Claim 4 of the cited patent discloses the system of claim 1, wherein the controller determines that the flow rate is different from the desired flow rate by determining that the flow rate is greater than the desired flow rate by a differential flow rate; wherein, in response to receipt of the control signal, the flow rate regulator moves, in proportion to the differential flow rate, to a less open state that permits the liquid to flow through the intravenous delivery system at a modified flow rate smaller than the flow rate.  Claim 5 of the cited patent discloses the system of claim 1, wherein the controller determines that the flow rate is different from the desired flow rate by determining that the flow rate is less than the desired flow rate by a differential flow rate; wherein, in response to receipt of the control signal, the flow rate regulator moves, in proportion to the differential flow rate, to a more open state that permits the liquid to flow through the intravenous delivery system at a modified flow rate greater than the flow rate.  Claim 6 of the cited patent discloses the system of claim 1, wherein the controller is incorporated into a computing device comprising a display screen and a user input device, wherein the controller further: receives the desired flow rate from a user via the user input device; and initiates display of the flow rate on the display screen.  Claim 7 of the cited patent discloses the system of claim 1, wherein the flow rate sensor is secured to a drip unit of the intravenous delivery system, wherein the drip unit comprises a drip chamber and an orifice that delivers drops of the liquid from a liquid source to the drip chamber via gravity feed, wherein the flow rate sensor measures the flow rate by counting drops received by the drip chamber within a predetermined time period.  Claim 8 of the cited patent discloses the system of claim 7, further comprising the drip unit; wherein the drip unit comprises a key feature indicative of an orifice size of the orifice; wherein the flow rate sensor comprises a key feature receiver that receives the key feature in response to securement of the flow rate sensor to the drip unit; wherein the flow rate sensor uses the orifice size to determine a volume of the liquid in each of the drops to facilitate measurement of the flow rate.  Claim 9 of the cited patent discloses the system of claim 1, wherein the flow rate sensor measures the flow rate of the liquid through the system by: measuring a first weight of a subset of the intravenous delivery system at a first time; and measuring a second weight of the subset at a second time separated from the first time by a time increment; wherein at least one of the flow rate sensor and the controller: subtracts the second weight from the first weight to obtain a differential weight; and obtains the flow rate based on the differential weight and the time increment.  Claim 10 of the cited patent discloses the system of claim 1, wherein the flow rate sensor measures the flow rate of the liquid through the system by: measuring a first volume of the liquid in a subset of the intravenous delivery system at a first time; and measuring a second volume of the liquid in the subset at a second time separated from the first time by a time increment; wherein at least one of the flow rate sensor and the controller: subtracts the second volume from the first volume to obtain a differential volume; and obtains the flow rate based on the differential volume and the time increment.  Claim 11 of the cited patent discloses the system of claim 10, wherein the flow rate sensor measures the flow rate of the liquid through the system by: measuring a first temperature of the liquid at a first location within the intravenous delivery system; and measuring a second temperature of the liquid at a second location, downstream of the first location, within the intravenous delivery system; wherein at least one of the flow rate sensor and the controller: subtracts the second temperature from the first temperature to obtain a differential temperature; and obtains the flow rate based on the differential temperature.  Claim 12 of the cited patent discloses the system of claim 1, wherein the intravenous delivery system comprises tubing that conveys the liquid, wherein the flow rate regulator comprises: an opposing member positioned adjacent to the tubing; a cam member positioned on an opposite side of the tubing from the opposing member; and a motor that rotates the cam member about an axis; wherein the cam member comprises a variable radius curved rim that, in response to rotation of the cam member about the axis, cooperates with the opposing member to exert a varying degree of compression on the tubing to modify the flow rate.  Claim 13 of the cited patent discloses the system of claim 1, further comprising the intravenous delivery system, wherein the intravenous delivery system comprises: a drip unit that receives the liquid from a liquid source via gravity feed; tubing comprising: a first end connectable to the drip unit to receive the liquid from the drip unit via gravity feed; and a second end; and an intravenous access unit connectable to the second end of the tubing, wherein the intravenous access unit is configured to receive the liquid from the second end via gravity feed and deliver the liquid intravenously to a patient.  
Claim 14 of the cited patent discloses a method for controlling flow of a liquid to a patient through use of an intravenous delivery system, the method comprising: with a flow rate sensor: measuring a flow rate of the liquid through the intravenous delivery system; and generating a flow rate signal indicative of the flow rate; with a controller: receiving the flow rate signal; comparing the flow rate with a desired flow rate to determine that the flow rate is different from the desired flow rate; and in response to determining that the flow rate is different from the desired flow rate, transmitting a control signal; and with a flow rate regulator: receiving the control signal; and in response to receipt of the control signal, modifying the flow rate to bring the flow rate closer to the desired flow rate, wherein the flow rate regulator comprises: a frame; an opposing member attached to the frame, the opposing member comprising a curved rim configured to abut tubing of the system that conveys the liquid; a cam member, comprising a variable radius curved rim configured to abut the tubing, wherein the variable radius curved rim has a maximum diameter portion and a minimum diameter portion; a motor configured to rotate the cam member with respect to the frame, wherein in response to the motor rotating the cam member to orient the minimum diameter portion proximate the tubing, the cam member and the opposing member cooperate to exert a first amount of pinching on the tubing, wherein in response to the motor rotating the cam member to orient the maximum diameter portion proximate the tubing, the cam member and the opposing member cooperate to exert a second amount of pinching on the tubing, wherein the second amount of pinching is greater than the first amount of pinching.  Claim 15 of the cited patent discloses the method of claim 14, wherein measuring the flow rate, generating the flow rate signal, receiving the flow rate signal, and comparing the flow rate with the desired flow rate are all carried out iteratively throughout a plurality of time increments such that, in each of the plurality of time increments, the flow rate is measured, the flow rate signal is generated, the flow rate signal is received, and the flow rate is compared with the desired flow rate; wherein modifying the flow rate comprises moving the flow rate regulator from one of an open state that permits the liquid to flow through the intravenous delivery system, and a closed state that substantially prevents the liquid from flowing through the intravenous delivery system, to the other of the open state and the closed state; wherein the method further comprises causing the flow rate regulator to remain in the other of the open state and the closed state for a predetermined number of the time increments.  Claim 16 of the cited patent discloses the method of claim 14, wherein determining that the flow rate is different from the desired flow rate comprises determining that the flow rate differs from the desired flow rate by a differential flow rate; wherein modifying the flow rate comprises moving the flow rate regulator in proportion to the differential flow rate to perform one of increasing the flow rate and decreasing the flow rate.  Claim 17 of the cited patent discloses the method of claim 14, wherein the controller is incorporated into a computing device comprising a display screen and a user input device, the method further comprising: via the user input device, and prior to comparing the flow rate with the desired flow rate, receiving the desired flow rate from a user; and via the display screen and after generating the flow rate signal, initiating display of the flow rate.  
Claim 18 of the cited patent discloses a system for controlling flow of a liquid to a patient, the system comprising: a drip unit comprising a drip chamber and an orifice that delivers drops of the liquid from a liquid source to the drip chamber via gravity feed; a flow rate sensor configured to be coupled to the drip unit, wherein the flow rate sensor: measures a flow rate of the liquid through the drip chamber; and generates a flow rate signal indicative of the flow rate; a controller that: receives the flow rate signal; compares the flow rate with a desired flow rate to determine that the flow rate is different from the desired flow rate; and in response to determining that the flow rate is different from the desired flow rate, transmits a control signal; tubing comprising: a first end connectable to the drip unit to receive the liquid from the drip unit via gravity feed; and a second end; a flow rate regulator configured to be coupled to the tubing, wherein the flow rate regulator: receives the control signal; and in response to receipt of the control signal, adjusts a level of compression applied to the tubing to modify the flow rate to bring the flow rate closer to the desired flow rate, wherein the flow rate regulator comprises: a frame; an opposing member attached to the frame, the opposing member comprising a curved rim configured to abut tubing of the system that conveys the liquid; a cam member, comprising a variable radius curved rim configured to abut the tubing, wherein the variable radius curved rim has a maximum diameter portion and a minimum diameter portion; a motor configured to rotate the cam member with respect to the frame, wherein in response to the motor rotating the cam member to orient the minimum diameter portion proximate the tubing, the cam member and the opposing member cooperate to exert a first amount of pinching on the tubing, wherein in response to the motor rotating the cam member to orient the maximum diameter portion proximate the tubing, the cam member and the opposing member cooperate to exert a second amount of pinching on the tubing, wherein the second amount of pinching is greater than the first amount of pinching; and an intravenous access unit connectable to the second end of the tubing, wherein the intravenous access unit is configured to receive the liquid from the second end via gravity feed and deliver the liquid intravenously to a patient.  Claim 19 of the cited patent discloses the system of claim 18, wherein the controller is incorporated into a computing device comprising a display screen and a user input device, wherein the controller further: receives the desired flow rate from a user via the user input device; and initiates display of the flow rate on the display screen.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783